Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the non-final Office Action for the serial number 16/244,094, PROUDCTION EQUIPMENT SUPPORT ASSEMBLY, filed on 1/9/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 37, line 11, “comprising a recess surface and a perimeter wall” is indefinite because the applicant omitted the limitation with “and first and second fixture mount profiles, the first recess being operably to interchangeably capture first and second fixture mounts comprising first and second perimeter profiles corresponding to the first and second fixture mount profiles, respectively, of the first recess” which was indicated allowable along with dependent claims 18 and 22. See amendment filed on 3/16/21. 
	Claim 37, lines 13-14, “at least one fixture mount profile” should be deleted.  See amendment filed on 3/16/21.

	Claim 38, lines 14-15, “at least one fixture mount profile” should be deleted.  See amendment filed on 3/16/21.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 18 are rejected under 35 U.S.C. 102((a1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application Publication # 2006/0237616 to Hasenour et al. in view of US Patent Application Publication # 2005/0052082 to Noro et al.
Hasenour et al.  teach a system comprising a mount support base (12) having an upper surface (30) and a retention system supported by the mount support base and operable to releasably capture at least one fixture mount (14) and secure the at least one fixture mount to the mount support base.  The retention system comprises a first capture channel (50) defined at least in part by a portion of the mount support base and a second capture channel (52) defined at least in part by a portion of the mount support base.  The retention system comprises a position keep system (72) operable to maintain a position of the fixture mount relative to the mount support base once the fixture mount is captured by and secured within the retention system.   The retention system comprises a first recess (48) formed in the upper surface of the mount support base, the first recess comprises a recess surface, a perimeter wall and first (98) and second (74) fixture mount profiles.   The retention system comprises a second recess (see diagram below) formed in the upper surface of the mount support base, the second recess comprising a recess surface and a perimeter wall.  The system further comprises a first clearance recess (82) formed in the recess surface of the first recess and a second clearance recess (see diagram below) formed in the recess surface of the second recess. 
	Hasenour et al. teaches the first and second fixture mount profiles but fails to teach the first and second fixture mount profiles are different from one another.  Noro et al. teaches the first and second . 
	 

    PNG
    media_image1.png
    1033
    1307
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1032
    1381
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 19-20 and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 34-36 are allowed.
Claims 37-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner




/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        2/22/22